Title: Ralph Izard to the Commissioners, 25 August 1778
From: Izard, Ralph
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Paris 25th. August 1778
     
     In a Letter which I have lately received from Florence, and which I have had the honour of laying before you, it is recommended that an endeavour should be made to interest the Min­istry in favour of any Loan that may be attempted in Genoa for the United States, as it is probable the Genoese may require the security of the Court of France, for the payment of such sums as they may have it in their power to lend. The Ministry must be convinced of the ability of America, in a few years after the establishment of Peace, to discharge any pecuniary engagements she may at present have occasion to enter into; and the connexion which subsists between the two Countries, will I hope, induce them to afford us every assistance in their power. I shall be glad to know whether you think I ought to apply to the Count de Vergennes on the subject, or that the application should be made first by you, in either case I shall be ready to cooperate with you, or in any manner that shall appear most likely to produce the desired effect.
     Captain Woodford, who is lately arrived in this City from Tuscany, informs me that there are some Merchants at Leghorn inclined to enter into the American Trade. He is to command a Vessel from that Port, and is apprehensive of meeting some of the Cruizers belonging to the States of Africa. This danger will probably deter many Americans from entering into the Mediterranean Trade and if possible, should be removed. The King of France, in the 8th. Article of the Treaty of Commerce has engaged to employ his good offices, and interposition with the Emperor of Morocco, and with the Regencies of Algiers, Tunis, Tripoli, and every other Power on the Coast of Barbary, in order to provide as fully as possible for the convenience, and safety of the inhabitants of the United States, and their Vessels, and effects, against all violence, insult, attacks, or depredations on the part of the said Princes, and States of Barbary, and their Subjects. You will be so good as to inform me whether any steps have been taken by the Court of France, for the security of the inhabitants of the United States, in consequence of the above Article. I have the honour to be with great respect Gentlemen Your most obedient humble Servt.,
     
      Ra. Izard
     
    